Citation Nr: 9914481	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1981 to July 
1982.  The veteran also had prior periods of active duty for 
training from June 24, 1980, to August 21, 1980, and from 
October 20, 1980, to December 6, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 action of the RO which 
denied the veteran's application to reopen a claim of service 
connection for bilateral knee disorders.  (Previously, a 
claim of service connection for bilateral knee disorders had 
been denied by a November 1987 Board decision.  (This 
decision was reconsidered in February 1989, and no obvious 
error was found.))  

The Board denied the veteran's application to reopen by a 
March 1998 decision.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) and a joint motion to vacate and remand was 
filed by the parties to the appeal in September 1998.  In 
December 1998, the Court granted the motion.  The decision 
below is entered pursuant to the instructions in the joint 
motion.  


FINDINGS OF FACT

1.  The Board denied a claim of service connection for 
bilateral knee disorders in November 1987.

2.  Evidence received since the November 1987 denial is new 
information that bears directly and substantially on the 
question of service connection beyond what was known when the 
claim was previously denied.



CONCLUSION OF LAW

New and material evidence warranting reopening of a claim of 
service connection for knee disability has been received.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was denied for bilateral knee disability 
by a November 1987 decision by the Board.  This prior 
decision was final.  38 C.F.R. § 20.1100.  The claim may 
therefore be reopened only on the presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

In determining whether new and material evidence has been 
presented, VA must review the new evidence "in the context 
of" the old.  See Jones v. Derwinski, 1 Vet.App. 210, 215 
(1991).  New and material evidence is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156.  It should also be pointed out that, in determining 
whether evidence is new and material, "credibility of the 
evidence must be presumed."  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  

In the veteran's case, evidence received since the November 
1987 denial included the veteran's own testimony as to the 
absence of pre-service knee symptoms, and statements from two 
basketball coaches who had known the veteran prior to his 
active military service.  The coaches indicated that they had 
not observed the veteran with any knee problems before his 
military service.  Additionally, a newspaper article was 
presented which showed that the veteran was able to play 
basketball for the Navy.

Statements such as described above provide VA with more 
details regarding the question of whether the veteran had 
knee disorders that pre-existed his active military service.  
Although none of these statements was prepared by competent 
medical authority, they nevertheless shed greater light on 
the veteran's pre-service condition.  Not all of this detail 
regarding the veteran's pre-service activities was known when 
the Board denied service connection in November 1987 on the 
grounds that the veteran had a pre-service debility that had 
not worsened during service.  Consequently, the Board finds 
that this newly received evidence is of such significance 
that it meets the definition for new and material evidence in 
§ 3.156(a).  The claim of service connection is therefore 
reopened.


ORDER

A claim of service connection for knee disability is 
reopened, and to this extent the appeal is granted.  


REMAND

Given the decision above, the Board finds that further 
evidentiary development is required.  The available record is 
somewhat equivocal as to whether the veteran had knee 
disability when he entered active duty in August 1981.  
Additionally, his service medical records are not specific as 
to whether he experienced increased problems that might be 
construed as a worsening of any pre-existing disorder.  
Consequently, in order to obtain additional medical evidence 
on this point, and to allow the RO the opportunity to 
adjudicate the underlying question of service connection, see 
Bernard v. Brown, 4 Vet.App. 384 (1993), the case is REMANDED 
for the following actions:   

1.  The appellant should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist with this 
endeavor in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  An examination of the appellant's 
knees should be conducted.  The examiner 
should review the evidence contained in 
the claims folder, including that 
obtained pursuant to the instruction 
above.  The examiner should say whether 
the appellant has current knee 
disability, and if so, whether it is at 
least as likely as not that any current 
knee disability began during service.  If 
it is determined that knee disability 
(for either knee) was present before 
service, the evidence relied upon for 
such a conclusion should be set forth in 
detail along with a detailed rationale.  
The examiner should state whether any 
knee disability that is determined to 
have pre-existed service underwent a 
worsening during service beyond its 
naturally expected course.  All findings, 
opinions and bases therefor should be set 
forth in detail.

3.  After completion of the development 
sought above, the RO should take 
adjudicatory action on the substantive 
question of service connection.  Any 
additional development deemed necessary 
should be undertaken.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  
The appellant should be given an 
opportunity to appear at a hearing on the 
underlying question of service 
connection.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and appear at any hearing requested at the RO, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required by the appellant 
until he receives further notice.  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

